Citation Nr: 0632507	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  03-17 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure.

2.  Entitlement to service connection for arthritis of the 
right great toe.

3.  Entitlement to service connection for arthritis of the 
right ankle.

4.  Entitlement to service connection for pharyngitis.  

5.  Entitlement to service connection for carpal tunnel 
syndrome, right.

6.  Entitlement to service connection for hydronephrosis 
(claimed as blood in the urine).

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1972 to June 
1984.   

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas.

The veteran testified in support of these claims at a video 
conference hearing held before the undersigned in August 
2006.  

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.




REMAND

The veteran claims entitlement to service connection for 
diabetes mellitus, including as secondary to herbicide 
exposure, arthritis of the right great toe and right ankle, 
pharyngitis, carpal tunnel syndrome, right, hydronephrosis, 
and residuals of a back injury.  Additional action is 
necessary before the Board can decide these claims.

First, during the veteran's August 2006 hearing before the 
undersigned, the veteran testified that he served in Vietnam 
for four months during his October 1972 to August 1974 period 
of active service.  He asserted that, based on such service, 
the Board should grant him service connection for diabetes 
mellitus on a presumptive basis.  During the same hearing, 
the veteran's representative indicated that he had submitted 
certain records from the veteran's personnel file, which 
establish that the veteran served in Vietnam during the 
Vietnam era, as alleged.  According to this record, however, 
it is unclear whether such is the case.  This record lists 
the veteran's duties while serving and notes "ENL EVC ON AD, 
51K, Plumber, E-4 (NO BREAK) AIRBORNE SCHOOL, VEITNAM 
(sic)."  According to a handwritten comment next to this 
notation, the veteran was not in Vietnam.  Given the 
veteran's assertions and the conflicting evidence of record, 
clarification is needed on remand regarding whether the 
veteran served in Vietnam.  

Second, during the same hearing, the veteran and his 
representative indicated that the veteran was receiving VA 
treatment for all of the disabilities at issue in this 
appeal.  However, records of any VA treatment rendered since 
November 2005 are not part of the claims file.  Such records 
are within VA's constructive possession, and as such, must be 
considered in deciding the veteran's claims.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 
3.159(c)(2) (2005).  They should therefore be obtained and 
associated with the claims file on remand.

Third, the RO characterized the veteran's back claim as 
entitlement to service connection for residuals of a low back 
injury.  However, a review of the record reflects that such 
claim is more appropriately characterized as whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for residuals of a low back 
injury.  (The RO denied this claim previously and that 
decision is final).  There is no indication in the record 
that the veteran is now of the belief that such claim is 
before the Board for appellate review.  Moreover, VA has not 
provided him the law and regulations pertinent to such a 
claim, an opportunity to present evidence and argument in 
support thereof, or adequate notice and assistance pertaining 
to such a claim.  To ensure that the veteran's due process 
rights are protected, such action need be taken on remand.   

Fourth, in various written statements submitted during the 
course of this appeal, the veteran has requested that he 
undergo VA examinations for the purpose of determining 
whether the disorders at issue in this appeal are related to 
his service.  He has pointed out that he received treatment 
for these disorders during his periods of active service.  
The Board agrees that such an examination is necessary so 
that a VA examiner can address the etiology of the claimed 
disorders.  

Fifth, during the course of this appeal, the RO provided the 
veteran VCAA notice
on his service connection claims, but not on his claim to 
reopen.  Moreover, this
notice does not comply with the requirements of the law as 
found by the Court in
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi
(Pelegrini II), 18 Vet. App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet.
App. 473 (2006), and Kent v. Nicholson, 20 Vet. App. 1 
(2006).  VA should thus
provide the veteran more comprehensive notice on remand, 
which pertains to all of
his claims.    

Based on the foregoing, the Board remands this case for the 
following action:

1.  Obtain and associate with the claims 
file all outstanding records of the 
veteran's VA treatment of the disorders 
at issue in this appeal.   

2.  Request the veteran's service 
department to submit copies of the 
veteran's service personnel records and a 
written statement indicating whether, as 
alleged, the veteran served in Vietnam 
for four months during his October 1972 
to August 1974 period of active service. 

3.  Contact the veteran and explain to 
him why the Board recharacterized his 
back claim and provide him an opportunity 
to present evidence and argument on such 
claim.

4.  Provide the veteran VCAA notice 
pertaining to all of the claims being 
remanded, which satisfies the requirements 
of the Court's holdings in Quartuccio, 
Pelegrini II, Dingess/Hartman and Kent.

4.  Afford the veteran a VA examination in 
support of his claims for service 
connection.  Forward the claims file to 
the examiner for review of pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) determine whether the 
veteran has diabetes mellitus, 
arthritis of the right great 
toe and/or right ankle, 
pharyngitis, carpal tunnel 
syndrome of the right wrist, 
hydronephrosis, and/or a back 
disorder.  

b) if the veteran has arthritis, 
indicate whether it manifested 
within a year of the veteran's 
discharge from service and, if so, 
discuss the severity thereof; 

c) for each disorder noted, opine 
whether it is at least as likely as 
not related to the veteran's period 
of active service; and   

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

5.  Readjudicate the veteran's claims 
based on all of the evidence of record.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


